        Case 1:19-cv-04298-WMR Document 1 Filed 09/24/19 Page 1 of 8




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

KENNETH FARROW and JORDAN   )
GRESHAM FARROW, as personal )
                            )
representatives of decedent Reginald A.
Farrow,                     )
                            )
      Plaintiffs,           )
                            )                     CASE NO.
v.                          )
                            )
SECURIAN FINANCIAL GROUP,   )
INC., MINNESOTA LIFE        )
INSURANCE COMPANY, BRANCH )
BANKING AND TRUST COMPANY, )
MCGRIFF INSURANCE SERVICES, )
INC., and JOHN DOE,         )
                            )
      Defendants.           )

                            NOTICE OF REMOVAL

      Defendants Branch Banking & Trust Company (“BB&T”) and McGriff

Insurance Services, Inc. (“McGriff”), hereby give notice that, in accordance with

28 U.S.C. §§ 1332, 1441, and 1446, they remove the above-styled action filed in

the Superior Court of Newton County, State of Georgia, to the United States

District Court for the Northern District of Georgia. In support of this Notice of

Removal, BB&T and McGriff respectfully show the following.
           Case 1:19-cv-04298-WMR Document 1 Filed 09/24/19 Page 2 of 8




                   THE REMOVED STATE COURT ACTION

      1.       On August 1, 2019, Plaintiffs Kenneth Farrow and Jordan Gresham

Farrow, as personal representatives of decedent Reginald A. Farrow (together, “the

Farrows”), filed a complaint against BB&T, McGriff, Securian Financial Group,

Inc. (“Securian”), and Minnesota Life Insurance Company (“MLIC”) in the

Superior Court of Newton County, State of Georgia, Case No. SUCV2019001574

(the “State Court Action”). A true and correct copy of service of the Summons and

the Complaint on BB&T in the State Court Action is attached hereto as Exhibit A,

and a true and correct copy of service of the Summons and the Complaint served

on McGriff in the State Court Action is attached hereto as Exhibit B. True and

correct copies of all pleadings and orders filed in the State Court Action are

attached hereto as Exhibit C.

      2.       On September 6, 2019, the Farrows served BB&T and McGriff with a

copy of the Complaint in the State Court Action.

      3.       The Complaint alleges the Farrows are entitled to, but have been

denied, accidental death benefits from four Accidental Death & Dismemberment

(“AD&D”) insurance policies issued to the decedent that were sponsored by

BB&T and underwritten by MLIC.



                                         -2-
           Case 1:19-cv-04298-WMR Document 1 Filed 09/24/19 Page 3 of 8




            GROUNDS FOR REMOVAL – DIVERSITY JURISDICTION

      4.       Federal courts have subject matter jurisdiction over civil suits between

citizens of different states if the amount in controversy exceeds $75,000. 28

U.S.C. § 1332(a).

      5.       In the complaint filed in the State Court Action, the Farrows allege

that they reside at 330 Deep Step Road, Covington, GA, which is located in

Newton County. Upon information and belief, the Farrows are both citizens of the

State of Georgia for purposes of § 1332.

      6.       BB&T is incorporated in North Carolina and has its principal place of

business in North Carolina. Therefore, BB&T is a citizen of North Carolina for

purposes of § 1332.

      7.       McGriff is incorporated in North Carolina and has its principal place

of business in North Carolina. Therefore, McGriff is a citizen of North Carolina

for purposes of § 1332.

      8.       MLIC is incorporated in Minnesota and has its principal place of

business in Minnesota. Therefore, MLIC is a citizen of Minnesota for purposes of

§ 1332.




                                          -3-
           Case 1:19-cv-04298-WMR Document 1 Filed 09/24/19 Page 4 of 8




      9.       Securian is incorporated in Delaware and has its principal place of

business in Minnesota. Therefore, MLIC is a citizen of Delaware and Minnesota

for purposes of § 1332.1

      10.      Plaintiffs have also sued a fictitious John Doe defendant and allege

that they “believe[] that he is a resident of Georgia.” Compl. ¶ 7. The citizenship

of a fictitious defendant, however, is disregarded for the purposes of removal. See

28 U.S.C. § 1441(b) (“[T]he citizenship of defendants sued under fictitious names

shall be disregarded.”). Therefore, the citizenship of the fictitious John Doe

defendant is disregarded for removal purposes.

      11.      In summary, Plaintiffs are Georgia citizens, while none of the non-

fictitious Defendants is a Georgia citizen. The parties are completely diverse under

§ 1332.

      12.      The Farrows seek $725,000 in insurance benefits. Compl., Prayer for

Relief. The Farrows also seek compensatory damages, punitive damages, and

attorneys’ fees. Id. Thus, the amount in controversy exceeds $75,000, the

jurisdictional threshold in 28 U.S.C. § 1332.


1
 The State Court Complaint incorrectly alleges that Securian is incorporated in
Minnesota, rather than Delaware. Regardless, for purposes of this Notice of
Removal, the citizenship of Securian as alleged is diverse from the citizenship of
Plaintiffs for purposes of § 1332.
                                          -4-
        Case 1:19-cv-04298-WMR Document 1 Filed 09/24/19 Page 5 of 8




                                      VENUE

      13.    Venue is proper in this district under 28 U.S.C. § 1441(a) because this

district embraces the place where the state-court action is pending.

                         TIMELINESS OF REMOVAL

      14.     BB&T and McGriff file this Notice of Removal within 30 days of

their receipt of the Complaint in accordance with 28 U.S.C. § 1446(b).

              ATTACHMENT OF STATE COURT PLEADINGS

      15.    BB&T and McGriff have complied with 28 U.S.C. § 1446(a) by

attaching as Exhibits A, B, and C a copy of the process, pleadings, and orders

served on BB&T and McGriff or otherwise filed in the state-court action.

         NOTICE OF REMOVAL GIVEN TO THE STATE COURT

      16.    BB&T and McGriff have attached a copy of the Notice of Filing

Notice of Removal as Exhibit D. Promptly after filing this Notice with the Clerk

of this Court, BB&T and McGriff will file a copy of the attached Exhibit D with

the Superior Court of Newton County, Georgia, and serve that notice on Plaintiffs’

counsel as required under 28 U.S.C. § 1446(d).




                                        -5-
        Case 1:19-cv-04298-WMR Document 1 Filed 09/24/19 Page 6 of 8




                       CONSENT OF CO-DEFENDANTS

      17.    This action is properly removed because all co-defendants who have

been properly joined have joined in or consented to removal.2 28 U.S.C. §

1446(b)(2)(A). The co-defendants’ written consents are attached as Exhibit E.

                          RESERVATION OF RIGHTS

      18.    For the avoidance of doubt, BB&T and McGriff do not waive any

rights by filing this Notice of Removal and instead expressly reserve all rights.

      WHEREFORE, the above-captioned matter is removed to the United States

District Court for the Northern District of Georgia.

      Respectfully submitted on September 24, 2019.

                                        /s/ John P. Jett
KILPATRICK TOWNSEND &                   John P. Jett, GA Bar No. 827033
   STOCKTON LLP                         Stephanie N. Bedard, GA Bar No. 825614
1100 Peachtree Street, Suite 2800       jjett@kilpatricktownsend.com
Atlanta, Georgia 30309                  sbedard@kilpatricktownsend.com
Phone: (404) 815-6500
Fax: (404) 815-6555                     Counsel for Defendants BB&T and McGriff




2
 As of the date of this filing, Securian and MLIC have not acknowledged service
pursuant to Ga. Code § 9-11-4.
                                          -6-
          Case 1:19-cv-04298-WMR Document 1 Filed 09/24/19 Page 7 of 8




            LOCAL RULE 7.1 CERTIFICATE OF COMPLIANCE

      I hereby certify that the foregoing pleading filed with the Clerk of Court has

been prepared in 14 point Times New Roman font in accordance with Local Rule

5.1(C).

      Dated: September 24, 2019.

                                      /s/ John P. Jett
                                      John P. Jett
        Case 1:19-cv-04298-WMR Document 1 Filed 09/24/19 Page 8 of 8




                         CERTIFICATE OF SERVICE

      I hereby certify that on September 24, 2019, I served a true and correct copy

of the foregoing on counsel for Plaintiffs by U.S. Mail delivery, postage prepaid,

and electronic mail delivery, to the following address:

Michael T. Sterling                        Andrea E. Nieto
Georgia Bar No. 745667                     Georgia Bar No. 451507
DRYER STERLING                             MCDOWELL HETHERINGTON LLP
P.O. Box 89310                             2101 N.W. Corporate Blvd., Ste 316
Atlanta, GA 30312                          Boca Raton, FL 33431
470-354-0600                               Telephone: (561) 994-4311
michael@dreyersterling.com                 Fax: (561) 982-8985
                                           andrea.nieto@mhllp.com
Counsel for Plaintiffs
                                           Counsel for Securian Financial Group,
                                           Inc. and Minnesota Life Insurance
                                           Company

      Date: September 24, 2019


                                           s/ John P. Jett
KILPATRICK TOWNSEND                        John P. Jett
  & STOCKTON LLP                           Georgia Bar No. 827033
1100 Peachtree Street, Suite 2800          jjett@kilpatricktownsend.com
Atlanta, Georgia 30309
Phone: (404) 815-6020                      Counsel for Defendants BB&T and
Fax: (404) 541-3174                        McGriff




                                        -8-
